IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE
                                   October 5, 2005 Session

            STATE OF TENNESSEE v. WILLIAM GLENN ROGERS

              Automatic Appeal from the Court of Criminal Appeals
                    Circuit Court for Montgomery County
                  No. 38939    Robert W. Wedemeyer, Judge



                No. M2002-01798-SC-DDT-DD - Filed February 17, 2006




ADOLPHO A. BIRCH, JR., J., concurring in part and dissenting in part.

I concur in the conclusion of the majority that Rogers’ convictions should be affirmed. As to the
sentence of death, however, I respectfully dissent. I continue to adhere to my view that the
comparative proportionality review protocol currently embraced by the majority is inadequate to
shield defendants from the arbitrary and disproportionate imposition of the death penalty. See State
v. Reid, 164 S.W.3d 286, 323-325 (Tenn. 2005)(Birch, J., concurring and dissenting), and cases cited
therein. Accordingly, I respectfully dissent from that portion of the majority opinion affirming the
imposition of the death penalty in this case.



                                                     ___________________________________
                                                     ADOLPHO A. BIRCH, JR.